                                                                                  Case 2:18-cv-01364-GMN-EJY Document 79 Filed 03/02/21 Page 1 of 3



                                                                           CHRISTENSEN JAMES & MARTIN, CHTD.
                                                                         1 Evan L. James, Esq. (7760)
                                                                           Wesley J. Smith, Esq. (11871)
                                                                         2 Laura J. Wolff, Esq. (6869)
                                                                           7440 W. Sahara Avenue
                                                                         3 Las Vegas, Nevada 89117
                                                                           Telephone: (702) 255-1718
                                                                         4 Facsimile: (702) 255-0871
                                                                           elj@cjmlv.com, wes@cjmlv.com, ljw@cjmlv.com
                                                                         5 Attorneys for Plaintiffs Board of Trustees
                                                                           of the Painters & Floorcoverers Joint Committee, et al.
                                                                         6
                                                                                                       UNITED STATES DISTRICT COURT
                                                                         7
                                                                                                                DISTRICT OF NEVADA
                                                                         8
                                                                            BOARD OF TRUSTEES OF THE                       CASE NO.: 2:18-cv-01364-GMN-EJY
                                                                         9 PAINTERS AND FLOORCOVERERS
                       7440 WEST SAHARA AVE., LAS VEGAS, NEVADA 89117




                                                                            JOINT COMMITTEE, et al.,                       JOINT MOTION FOR SETTLEMENT
                                                                        10
                           PH: (702) 255-1718 § FAX: (702) 255-0871




                                                                                                                           CONFERENCE AND TO EXTEND
                                                                                                    Plaintiffs,
CHRISTENSEN JAMES & MARTIN




                                                                                                                           DEADLINES TO FILE JOINT PRE-
                                                                        11                                                 TRIAL ORDER (FOURTH REQUEST)
                                                                            vs.
                                                                        12
                                                                              SUPER STRUCTURES INC., a Nevada
                                                                              corporation dba SUPER STRUCTURES, et              Date: N/A
                                                                        13
                                                                              al.,                                              Time: N/A
                                                                        14
                                                                                                     Defendants.
                                                                        15

                                                                        16          Plaintiffs (“Plaintiffs” or “Trusts”), by and through their attorneys, Christensen James &

                                                                        17 Martin, Chtd., and Defendants, Super Structures Inc., Super Structures, Inc., Tracey Reynolds,

                                                                        18 Robert Reynolds, and Western National Mutual Insurance Company (“Defendants”), by and
                                                                        19 through their attorneys, Cook & Kelesis, Ltd., pursuant to LR IA 6-1 and LR 16-5, hereby

                                                                        20 jointly move and request this Court’s Order:

                                                                        21          1) Continuing the deadline for submission of the Joint Pretrial Order; and

                                                                        22          2) Setting a formal Settlement Conference with a United States Magistrate Judge.

                                                                        23 This is the Parties’ fourth request for extension of the deadline for the Joint Pretrial Order.

                                                                        24                                   POINTS AND AUTHORITIES

                                                                        25          On November 30, 2020, this Court entered its Order [ECF No. 62] granting Plaintiffs’

                                                                        26 Motion for Summary Judgment against Defendants Super Structures, denying Defendants’

                                                                        27 Motion for Summary Judgment, denying as moot Plaintiffs’ Motion to Strike, and denying as

                                                                        28 moot Defendants’ Motion for Leave to File Excess Pages (“Summary Judgment Order”). The
                                                                                  Case 2:18-cv-01364-GMN-EJY Document 79 Filed 03/02/21 Page 2 of 3




                                                                         1   Summary Judgment Order set deadlines for the filing of a Status Report and Joint Pretrial

                                                                         2   Order, which were extended by stipulation and Court Orders dated December 22, 2020 (First

                                                                         3   Request) [ECF No. 66], January 20, 2021 (Second Request) [ECF No. 70], and January 28,

                                                                         4   2021 (Third Request) [ECF No. 74].

                                                                         5          On December 14, 2020, Plaintiffs filed a Motion for Award of Attorney’s Fees and

                                                                         6   Costs Against Judgment Debtors Super Structures, Inc. and Super Structures Inc. [ECF No. 63]

                                                                         7   (“Attorney’s Fees Motion”) based on this Court’s Summary Judgment Order. Defendants filed

                                                                         8   an Opposition [ECF No. 71] to the Attorney’s Fees Motion on January 26, 2021. Plaintiffs file
                       7440 WEST SAHARA AVE., LAS VEGAS, NEVADA 89117




                                                                         9   a Reply [ECF No. 76] in Support of the Attorney’s Fees Motion on February 26, 2021. The
                           PH: (702) 255-1718 § FAX: (702) 255-0871




                                                                        10   Attorney’s Fee Motion has now been fully briefed and is ripe for the Court’s decision.
CHRISTENSEN JAMES & MARTIN




                                                                        11          On January 11, 2021, Plaintiffs filed the Status Report [ECF No. 68] detailing their

                                                                        12   remaining claims in this Case.

                                                                        13          On January 26, 2021, Defendants filed a Motion for Reconsideration [ECF No. 72] of

                                                                        14   this Court’s Summary Judgment Order. Plaintiffs filed an Opposition [ECF No. 75] to the

                                                                        15   Motion for Reconsideration on February 26, 2021. Defendants’ Reply brief in Support of the

                                                                        16   Motion for Reconsideration is due March 15, 2021. The Parties do not seek an extension of this

                                                                        17   deadline. Once Defendants’ Reply is filed, the Motion for Reconsideration will be fully briefed

                                                                        18   and ripe for the Court’s decision.

                                                                        19          As previously reported, in addition to briefing on the Attorney’s Fee Motion and the

                                                                        20   Motion for Reconsideration, the Parties have been attempting to reach settlement. While the

                                                                        21   Parties have made substantial progress toward that goal, the Parties agree that further settlement

                                                                        22   would be greatly assisted by a mandatory Settlement Conference with a United States

                                                                        23   Magistrate Judge. The Parties also agree that the Court should proceed with decision on both

                                                                        24   the Attorney’s Fee Motion and the Motion for Reconsideration in the ordinary course and not

                                                                        25   be delayed by any Settlement Conference.

                                                                        26          The current deadline for the Joint Pretrial Order is March 1, 2021 [ECF No. 74]. Good

                                                                        27   cause exists to continue the deadline for the Joint Pretrial Order because there is a Motion for

                                                                        28
                                                                                                                            -2-
                                                                                  Case 2:18-cv-01364-GMN-EJY Document 79 Filed 03/02/21 Page 3 of 3




                                                                         1   Reconsideration pending that may impact the remaining claims in this Case and the Parties

                                                                         2   have requested a Settlement Conference. Further, continuing the deadline will allow the Parties

                                                                         3   to focus their efforts on settlement without the need to prepare for trial. As stated above, this is

                                                                         4   the Parties’ fourth request to continue the deadline for submission of the Joint Pretrial Order.

                                                                         5   This request is not sought for any improper purpose or other purpose of delay. The Parties

                                                                         6   respectfully submit that the reasons set forth above constitute good cause for the matters

                                                                         7   requested above.

                                                                         8          Therefore, the Parties respectfully request that the Court issue an Order requiring the
                       7440 WEST SAHARA AVE., LAS VEGAS, NEVADA 89117




                                                                         9   Parties to attend a mandatory Settlement Conference with a United States Magistrate Judge to
                           PH: (702) 255-1718 § FAX: (702) 255-0871




                                                                        10   be scheduled at the Court’s earliest convenience. The Parties also request that the Court
CHRISTENSEN JAMES & MARTIN




                                                                        11   proceed with decision of the pending Motions in the ordinary course. Further, the Parties

                                                                        12   request that the deadline for submission of the Joint Pretrial Order be continued until thirty (30)

                                                                        13   days after completion of the Settlement Conference if the case does not settle.

                                                                        14   Dated this 1st day of March 2021.

                                                                        15   Submitted & Approved by:                               Approved by:
                                                                        16   CHRISTENSEN JAMES & MARTIN, CHTD.                      COOK & KELESIS, LTD.
                                                                             By: /s/ Wesley J. Smith                                By: /s/ Marc P. Cook
                                                                        17   Wesley J. Smith, NV Bar #11871                         Marc P. Cook, NV Bar #4574
                                                                             7440 W. Sahara Avenue                                  517 S. 9th St.
                                                                        18   Las Vegas, Nevada 89117                                Las Vegas, NV 89101
                                                                             Attorneys for Plaintiffs Board of Trustees             Attorneys for Defendants Super Structures
                                                                        19   of the Painters & Floorcoverers Joint                  Inc., et al.
                                                                        20   Committee, et al.

                                                                        21                                                IT IS HEREBY ORDERED that the Joint
                                                                        22                                                Motion for Settlement Conference (ECF No.
                                                                                                                          77) is GRANTED.
                                                                        23
                                                                                                                          IT IS FURTHER ORDERED that the Court
                                                                        24                                                will issue a separate order scheduling the
                                                                        25                                                settlement conference.

                                                                        26
                                                                                                                          _____________________________________
                                                                        27                                                UNITED STATES MAGISTRATE JUDGE
                                                                        28
                                                                                                                          Dated: March 2, 2021
                                                                                                                             -3-
